Case 1:19-cv-00104-TSE-JFA Document 22 Filed 05/06/19 Page 1 of 2 PageID# 67




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division



STEVEN RUSSO,
                                                    Case No. 1:19-cv-00104-TSE-JFA
                Plaintiff,

         vs.


CAPITAL ONE BANK (USA), N.A.


                   Defendant.


                                NOTICE OF SETTLEMENT AND
                REQUEST FOR TERM TO FILE DISMISSAL PLEADING

         Plaintiff, Steven Russo, by and through undersigned counsel, hereby gives notice that

Plaintiff and Defendant, Capital One Bank (USA), N.A., have reached an agreement for the

resolution of this matter and are in the process of finalizing settlement documents. Plaintiff

respectfully requests fourteen (14) days to finalize the settlement documents and file proper

pleadings to close this matter. In view of the case’s resolution, Plaintiff respectfully requests that

the case deadlines be set aside.

Dated:           May 6, 2019


                                               By: Francis Webb
                                                  Francis Alexander Webb
                                                  Attorney for Plaintiff, Steven Russo
                                                  Law Office F A Webb, PLLC
                                                  4103 Chain Bridge Rd. Suite 300
                                                  Fairfax, VA 22030
                                                  Tel. (703) 539-2003
                                                  Email: frank@fawebb.com
Case 1:19-cv-00104-TSE-JFA Document 22 Filed 05/06/19 Page 2 of 2 PageID# 68




                                                 Carlos C. Alsina
                                                 Admitted Pro Hac Vice
                                                 LAW OFFICES OF JEFFREY LOHMAN, P.C.
                                                 4740 Green River Rd., Suite 310
                                                 Corona, CA 92880
                                                 (657) 363-3331
                                                 CarlosA@jlohman.com
                                                 Attorney for Plaintiff Donna Lytle



                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 6th day of May, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will automatically

give notice to all counsel of record, including counsel for Defendant.

                                             BY: /s/ Francis Webb
                                             Attorney for Plaintiff, Steven Russo




                                               -2-
